DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.

Claims 1, 2, 7-9, 11-16 and 18 are pending in the application
Claims 1, 7, 8, 14 and 15 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 7-9, 11-16 and 18 remain rejected under 35 U.S.C. 103 as being unpatentable over Laing (WO2015089380; previously cited in PTO-892 filed on 12/11/2020) in view of Somylo et al. (2000. Biochemical and Biophysical Research Communications 269, 652–659), and Stamenkovic (2003. J Pathol 2003;200: 448 – 464) 

Regarding claims 1, 2, 9, 11-13, 15, 16, and 18, Laing et al. teaches that a cell culture for diseased cells wherein the diseased cells can be handled in environments that have oxygen levels at less than 20%, less than 15%, less than 10%, less than 3%, less than 2% or less than 1.8% (i.e. 6%-17%) and then those cells would be utilized for a clinical test trial (p. 8, p. 42, lines 5-6; p. 69, lines 25-30). Laing further teaches that the cells would be tested via a biosensor and the cells would be attached to said biosensor by coating the biosensor in ECM such as fibronectin and collagen (i.e. hydrated and folded ECM) (p.  6, 49). The culturing may ideally comprise conditions designed to mimic the tumor microenvironment of the patient and ideally comprise conditions that are designed to place particular pathways into a basal or heightened level to permit the measurement of agonism or antagonism of the pathway activity (p. 16, lines 24-25). Additionally, various pathway inhibitors as therapeutic agents are added into the culture media which can affect the apoptotic pathways (p. 96, 108). Laing et al. teaches that the apoptotic pathways converge and facilitate a cascade of caspases (p. 97), therefore the apoptotic pathway inhibitors are also caspase inhibitors. 
Laing et al. does not teach that specifically MMP3 inhibitors or Rho-associated kinase inhibitors are added.
Somlyo et al. teaches that rho associated kinase inhibitor, Y-27632, prevents migration via detachment of cancer cells by 75% (p. 655). As disclosed in the specification, it is known in the art anoikis/apoptosis occurs when cancer cells lose their contact with the hydrated extracellular matrix (ECM), a phenomenon termed adhesion-related anoikis (p. 15). Therefore Somlyo would prevent apoptosis of the diseased cell sample by anoikis pathway via the inhibition of rho-associated kinase. 
Stamencovik et al. teaches that MMP-3 cleaves cadherins and that MMPs cleave adhesion receptors responsible for cell–matrix interaction, thereby presumably participating in the detachment of cells from the ECM (p. 453, 459). As disclosed in the specification, it is known in the art that anoikis/apoptosis occurs when cancer cells lose their contact with the hydrated extracellular matrix 
It would be obvious to one of ordinary skill in the art to utilize Rho-associated kinase inhibitors as taught by Somlyo et al. and MMP3 inhibitors as taught by Stamencovik  with the caspase inhibitors taught by Laing et al. with a reasonable expectation of success. An artisan would be motivated to utilize a rho associated kinase inhibitor as taught by Somlyo et al. as it prevents migration via detachment of cancer cells by 75% (p. 655). Thus Somlyo would prevent apoptosis of the diseased cell sample by anoikis pathway via the inhibition of rho-associated kinase as it would prevent the detachment of the cells from Laing et al.’s ECM. An artisan would additionally be motivated to utilize MMP3 inhibitors as MMP3 cleaves cleaves cadherins and that MMPs cleave adhesion receptors responsible for cell–matrix interaction, thereby presumably participating in the detachment of cells from the ECM (p. 453, 459). Therefore the MMP3 inhibitor as well as the Rho kinase and caspase inhibitors would prevent detachment of cells from Laing et al’s ECM.
	Regarding claim 7, Laing et al. teaches that their culture and tests with therapeutic agents are carried out 1 hour to 200 hours (i.e. at least 1 hour) (p. 53).

Regarding claim 8, Laing et al. teaches in their method that depending on the time cells may be stored in alternative media before being utilized for a clinical test. Diseased cells were re-suspended in media without serum or other growth factors (p. 101).
Regarding claim 14, Laing et al. teaches that additionally, the diseased cells obtained from a tissue specimen of an individual subject are extracted using steps that include mincing and enzyme digestion of a tissue specimen, separation of extracted cells by cell type, and/or culturing of the extracted cells which can subsequently be used to determine the efficacy of a therapeutic agent in an individual subject which comprises mincing, enzyme digestion, separation by cell type, and culturing steps (p. 42). This would include the inhibitors as taught for claim 1 as they would be utilized alongside the therapeutic agent of caspase inhibitors and apoptotic pathway inhibitors.


Response to Arguments
Applicant’s arguments filed on 09/30/2021 regarding the 103 rejections based on Paoli have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn and a new rejection has been made to address each and every limitation.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632